Citation Nr: 0827171	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  05-34 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for right fifth toe disability, status post arthroplasty.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from November 1978 to October 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Baltimore, Maryland.  

In May 2006, the veteran appeared at a hearing before the 
undersigned Acting Veterans Law Judge in Washington, DC.  

In August 2006, the Board remanded this matter for further 
development.  At that time, the Board also listed the issue 
of entitlement to service connection for right fifth toe 
scars, claimed as residuals of the inservice arthroplasty.  
The Board noted that the veteran had filed a notice of 
disagreement with a May 2004 denial of this claim and that a 
statement of the case had not been issued.  The Board 
requested that a statement of the case be issued and noted 
that the matter would only properly be before it if the 
veteran filed a substantive appeal within the requisite time.  
The veteran did not file the necessary substantive appeal.  
As such, the Board will not address this issue.  


FINDING OF FACT

The veteran's right fifth toe disability, status post 
arthroplasty, has caused severe pain throughout the course of 
the appeal warranting the use of special shoes and orthotics, 
resulting in an abnormal gait and limitation of motion 
resulting from the pain. 




CONCLUSION OF LAW

The criteria for a 10 percent disability evaluation for right 
fifth toe disability, status post arthroplasty, have been met 
from November 5, 2003.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 
4.45, 4.68, 4.71a, DCs 5172, 5282, 5283, 5284 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The November 2003 and August 2006 VCAA letters informed the 
veteran of the information and evidence necessary to 
substantiate the claim, what types of evidence VA would 
undertake to obtain, and what evidence the appellant was 
responsible for obtaining.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Once service connection is established further VCAA notice as 
to downstream issues, such as the initial evaluation of the 
disability, is not ordinarily required.  Dingess v. 
Nicholson, 19 Vet. App. 473, 490-493 (2006).  Moreover, once 
service connection is granted the claim is substantiated, and 
further VCAA notice as to the rating or effective date 
elements is not required.  Dingess v. Nicholson, at 490-1. 

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claim, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However, the timing 
deficiency was remedied by the RO's readjudication of the 
claim after sending the proper notice.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available service 
medical, VA, and private treatment records have been 
obtained.  The veteran was also afforded several VA 
examinations.  As such, no further action is necessary to 
assist the claimant with the claim.


Right Fifth Toe Disability, Status Post Arthroplasty

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The RO evaluated the residuals of the fifth toe arthroplasty 
by analogy using the criteria for hammertoe.  Under DC 5282, 
a single hammertoe warrants a noncompensable rating.  
38 C.F.R. § 4.71a.  A 10 percent rating is warranted only 
when a hammertoe deformity affects all the toes of the foot. 

Under DC 5283, a 10 percent rating is warranted for moderate 
malunion or nonunion of the tarsal or metatarsal bones.  

Under DC 5172, amputation of a toe (other than the great toe) 
without metatarsal involvement warrants a noncompensable 
rating (with metatarsal involvement warrants a 20 percent 
rating).  38 C.F.R. § 4.71a, DC 5172. 

Under DC 5284, a 10 percent rating is warranted for a 
moderate foot injury, while a 20 percent disability is 
warranted for a moderately severe disability.  38 C.F.R. 
§ 4.71a, DC 5284.  

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable. See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis 
for a rating for a disability rated based on limitation of 
motion, regardless of whether or not the limitation of motion 
specified in the Diagnostic Code criteria is shown).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance. Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is to be 
considered in evaluating the degree of disability, but a 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, the 
condition of the skin, absence of normal callosity, or the 
like.  38C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.

Service treatment records show treatment for a right fifth 
toe disability. 

At the time of a March 2004 VA examination, the veteran 
reported having had surgery on his right fifth toe in service 
and he stated that it caused him constant pain.  He indicated 
that he could not stand or walk for extended periods, no more 
than four hours.  He noted that it was alright on some days 
and on other days it was very painful.  It made it necessary 
for him to have a sedentary job.  The veteran also complained 
of nerve damage in the feet after the surgery, consisting of 
tingling in the toes.  He reported that the surgery had been 
done so his military boots would fit.  

The examiner noted that the veteran complained of a painful 
right toe while in service and that examination performed at 
that time revealed that the right fifth toe was a hammertoe 
with hyperkeratotic lesion over the proximal interphalangeal 
joint.  Surgery was done consisting of arthroplasty to 
correct the hammertoe.  The postoperative course was benign.  
The diagnosis was hammertoe deformity right fifth toe.  

Physical examination revealed a faint, barely visible, very 
well healed surgical scar on the dorsum of the fifth toe.  
The scar was nontender, nonadherent, and without keloid 
formation.  The veteran stated that palpation of the distal 
phalanx of the fifth toe was very painful.  There was no 
hammertoe.  The veteran was able to move and flex the toes of 
both feet.  The veteran was prescribed orthotics but he 
currently did not have any orthotics or other assistive 
devices.  There was no evidence of edema, weakness, or 
instability.  Tenderness was subjective.  Functional 
limitations on standing and walking were also subjective.  It 
was difficult to opine on weight-bearing.  Gait was abnormal 
as the veteran tried to walk with keeping the front of the 
right foot elevated because of pain of the toes.  

The veteran reported that he was unable to walk on his heels 
and toes.  The examiner noted that a recent neurological 
examination was essentially normal, with a normal gait, and 
normal strength.  The only finding was some decrease in pin 
sensation of the tip of the toes.  The examiner also 
indicated that gait was normal outside of the examination 
room, with no evidence of flat foot.  A diagnosis of a 
history of arthroplasty for the right fifth toe for hammertoe 
while in service, with residual faint scar, and recurrent 
painful soft corn of the fifth toe, was rendered.  

At the time of a February 2005 podiatry evaluation, the 
veteran was noted to have pain when walking.  He rated the 
pain as 6 out of 10 and stated it was distressing.  Physical 
examination revealed a callous along the fifth toe incision.  

At the time of his May 2006 hearing, the veteran rated his 
right fifth toe pain as 10/10.  He stated that he had had to 
cut back on his hours at work because of the pain.  The 
veteran reported that he did not have the skills for a 
sedentary job.  He stated that he was currently working as a 
stock clerk.  The veteran reported that he had been given 
special shoes with a wedge in them.  

In August 2006, the Board remanded this matter for additional 
development, to include a VA examination.  

Treatment records obtained following the Board remand reveal 
that the veteran was seen in April 2006 with complaints of 
right 5th toe pain.  Walking made it worse.  Getting off his 
toe made it better.  Physical examination performed at that 
time revealed that the veteran's gait was antalgic when he 
was barefoot.  In stance, he was guarding and dorsiflexing 
his right lesser digits.  There was tenderness over the 
middle phalanx of the right fifth toe on palpation.  There 
was also laxity in the PIP joint of the right fifth toe with 
some passive subluxation and crepitus of the joint.  

At the time of an April 2006 physical therapy visit, the 
veteran was able to ambulate to the clinic with no acute 
distress.  He rated his pain as 3-5/10.  At the time of a May 
2006 visit, the veteran walked with an unremarkable gait.  It 
was the examiner's assessment that the veteran had chronic 
right fifth digit pain on his right foot with only temporary 
pain relief.  

At the time of a December 2006 VA examination, the veteran 
reported that his right fifth toe pain had worsened over the 
years.  He continued to have 7-8/10 pain and constant 
throbbing in the right fifth toe.  He attempted to keep 
weight off his toe by walking on the inside edge of his foot.  
He denied any weakness but fatigued easily.  Flare-ups 
occurred two times per week and lasted for up to three hours 
with pain being 9/10.  Aggravating factors included walking 
one city block or standing for longer than 15-20 minutes, 
which caused the veteran pain and forced him to sit down.  
Alleviating factors included rest, special shoes, and 
orthotics from podiatry which helped keep pressure off his 
toe and reduced the pain. The veteran had also been given a 
TENS unit which he used three times per week for three hours, 
that caused some improvement.  The pain was 5/10 after using 
this.  The veteran had also been attending physical therapy 
for the past several months with slight improvement.  The 
veteran indicated that special shoes and orthotics were 
helpful.  He denied using a cane, crutches, or a walker.  The 
veteran led a sedentary life due to pain.  He had not worked 
for the past three years.  Before that he had worked stocking 
shelves.  He was able to complete all activities of daily 
living with no functional impairment.  

Physical examination revealed an antalgic gait when the 
veteran was barefoot with evidence of abnormal weightbearing.  
He was guarded when standing, keeping his weight off his 
fifth digit.  The right fifth toe had no bony prominence.  
There was some callous along the fifth toe incision.  The 
veteran stated that palpation of the distal phalanx of the 
fifth toe was very painful.  There was no inflammation, 
erythema, or ulceration.  There were no hammertoes and the 
veteran was able to flex and move all toes but with pain and 
crepitus of the PIP joint of the right fifth toe.  There was 
no edema, instability, or weakness.  There was no change in 
motion of the level of pain after repetitive motion.  X-rays 
of the right toe revealed a deformity of the tuft of the 
right fifth toe probably due to previous surgery.  A 
diagnosis of status post arthroplasty to the right fifth toe 
for hammertoe while in the service, with no significant 
residuals, was rendered.   

The veteran's right fifth toe disability, status post 
arthroplasty, has caused severe pain throughout the course of 
the appeal and has resulted in the veteran being issued 
special shoes and orthotics.  The veteran has also been found 
to have an abnormal gait at the time of several examinations, 
including the most recent examination.  The right fifth toe 
pain also inhibits the veteran's mobility and ability to 
remain standing on his feet for any length of time.  Based 
upon the above, the Board finds that the veteran's right 
fifth toe disability more nearly approximates moderate right 
foot impairment under DC 5284 throughout the course of the 
appeal.

The veteran has not been shown to have moderately severe 
impairment of his right foot as a result of the right toe 
disability as none of the examiners have described his 
symptoms as moderately severe and the objective medical 
findings do not demonstrate a moderately severe right foot 
disability.  Moreover, the veteran's movement has not been 
shown to change with repetitive motion.  An increased 
evaluation would not be warranted under DC 5172 as the 
veteran's right fifth toe had not been shown to have 
symptomatology akin to that of an amputation.  

The veteran's right fifth toe disability has not been shown 
to be manifested by greater than the criteria associated with 
the rating assigned under the designated diagnostic code 
during any portion of the appeal period.  Accordingly, staged 
ratings are not in order and the assigned rating is 
appropriate for the entire period of the veteran's appeal.  
See Fenderson, supra.


Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service-connected right fifth toe disability, status post 
arthroplasty, has required frequent hospitalization.  
Moreover, there have been no objective medical findings that 
the veteran's right fifth toe disability, status post 
arthroplasty, markedly interferes with employment.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A 10 percent disability evaluation for right fifth toe 
disability, status post arthroplasty, from November 5, 2003, 
is granted, subject to the provisions governing the award of 
monetary benefits.   



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


